Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152973                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                    SC: 152973                                        Justices
  In re K. L. A. MAES, Minor.                                       COA: 325919
                                                                    Ingham CC Family Division:
                                                                    14-000065-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 10, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2016
           s0126
                                                                               Clerk